t c memo united_states tax_court graceann berry petitioner v commissioner of internal revenue respondent docket no filed date graceann berry pro_se timothy maher for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency for petitioner’s taxable_year the deficiency is attributable in substantial part to the disputed issue of whether petitioner is liable for a 10-percent penalty for the early distribution of dollar_figure from a qualified_retirement_plan there was also a small purely mathematical adjustment relating to petitioner’s incorrect use of the tax_tables in computing her tax findings_of_fact petitioner was a resident of miami florida at the time of the filing of her petition in this proceeding petitioner timely filed a u s individual_income_tax_return form_1040 on that return petitioner reported taxable_distributions from pensions and annuities in the amounts of dollar_figure and dollar_figure which resulted in an adjusted_gross_income of dollar_figure petitioner attached to the form_1040 a form_5329 additional taxes attributable to iras other qualified_retirement_plans annuities modified endowment contracts and msas indicating that dollar_figure of the dollar_figure distribution was for qualified_medical_expenses and excepted from the 10-percent additional tax for early distribution petitioner also contends that she attached a second form_5329 to her return for seeking to except the dollar_figure distribution from the 10-percent additional tax for early distribution from qualified_retirement_plans but the copy of the return stipulated by the parties does not contain the form_5329 with respect to the dollar_figure taxable_distribution petitioner presented no evidence and made no argument concerning the computational adjustment and accordingly respondent’s determination on that item is sustained during date petitioner suffered illness from exposure to chemicals used to fumigate her leased living quarters petitioner reached agreement with her landlord to be released from her lease obligation in exchange for her releasing her landlord for any responsibility for her illness on date respondent timely issued a notice_of_deficiency to petitioner in the notice_of_deficiency respondent determined that petitioner was liable for the 10-percent additional tax with respect to the dollar_figure distribution opinion sec_72 t imposes a 10-percent additional tax on early distribution from qualified_retirement_plans there is no dispute about the distribution’s being early and otherwise subject_to the 10-percent additional tax the question we consider is whether petitioner qualified for the exception from the 10-percent additional tax under sec_72 that section provides for an exception from the 10-percent additional tax for distributions made to employees to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year respondent did not question petitioner’s claim that all section references are to the internal_revenue_code as amended and in effect for the period under consideration dollar_figure of the dollar_figure distribution was for qualified_medical_expenses and was an exception to the 10-percent additional tax due to early distribution in that regard petitioner claimed a standard_deduction of dollar_figure on her income_tax return presumably respondent assumed that petitioner’s medical deductions did not exceed the standard_deduction and that the dollar_figure amount claimed for exception from the additional tax was a feasible amount which was less than the claimed standard_deduction of dollar_figure at trial petitioner described her illness during but she neither testified to nor provided evidence of the amount incurred for medical_care during the year her testimony with respect to the medical_care expenses was vague petitioner simply stated that the medical_care expenses were large petitioner’s testimony also included a very implausible explanation for why she did not have documentary_evidence either showing that she attached the second form_5329 covering the dollar_figure distribution or the type and amount of medical_expenses incurred for care during we also note that petitioner’s testimony was contradictory and selective as to her reasons for not having documentary_evidence petitioner claimed that she discarded her records because they had become besmirched by a sewage overflow week prior to trial in spite of that claim petitioner did provide the court with some related documents petitioner’s explanation regarding the supporting documentation was questionable considering the fact that the documents she did provide to the court would have been part of the documents she claimed to have discarded due to the alleged sewage problem petitioner’s argument must fail for failure to show that the amount that should be excepted under sec_72 exceeded the amount allowed by respondent to reflect the foregoing decision will be entered for respondent
